UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6562


LEROY ALVIN MCKENZIE,

                      Plaintiff - Appellant,

          v.

LIEUTENANT RAINES, SCDC; OFFICER VON MUITIS, SCDC; OFFICER
SEALY, SCDC; LIEUTENANT MCGHEE, SCDC; OFFICER WANDA YOUNG,
individually and in their official capacities; HONORABLE
WILLIAM ROBERT BYARS, JR., Director SCDC,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:11-cv-00559-TMC)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Alvin McKenzie, Appellant Pro Se.   Alissa Robyn Collins,
James Albert Stuckey, Jr., STUCKEY LAW OFFICES, PA, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leroy         Alvin    McKenzie          appeals      the    district       court’s

orders adopting the recommendations of the magistrate judge and

denying   his       motions       under    Fed.      R.    Civ.    P.    56(f)    and      for    a

declaratory judgment and granting summary judgment to Defendants

on his claims under the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. §§ 12131-65 (2006), and the Rehabilitation

Act   (“RA”),        29     U.S.C.        § 794(a)         (2006),      and   the       court’s

subsequent order denying his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment.                We affirm.

             On appeal, we confine our review to the issues raised

in the appellant’s brief.                      See 4th Cir. R. 34(b).                   Because

McKenzie’s      informal          brief    does       not     challenge       the    district

court’s denial of his motion seeking a declaratory judgment,

McKenzie has forfeited appellate review of that ruling.

            With respect to the district court’s ruling adopting

the   recommendation              of     the     magistrate          judge    and       denying

McKenzie’s      Rule       56(f)        motion       and    its    order      adopting       the

recommendation        of    the        magistrate      judge      and    granting       summary

judgment to Defendants on his claims under the ADA and the RA,

the timely filing of specific objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance      of    that    recommendation            when    the      parties     have    been

warned    of    the       consequences          of    noncompliance.              Diamond        v.

                                                 2
Colonial     Life   &    Accident         Ins.    Co.,     416     F.3d   310,    315-16

(4th Cir.     2005);     Wright      v.     Collins,      766      F.2d   841,    845-46

(4th Cir. 1985).         McKenzie has waived appellate review of that

ruling and order by failing to file specific objections after

receiving proper notice. *

             We further find no abuse of discretion in the district

court’s denial of McKenzie’s Rule 59(e) motion to alter or amend

judgment, Robinson v. Wix Filtration Corp., 599 F.3d 403, 407

(4th Cir. 2010) (stating standard of review), because McKenzie

did    not   rely   on   a   change       in     controlling       law,   present    new

evidence, or identify a clear error of law.                        See Pac. Ins. Co.

v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)

(listing the three circumstances under which Rule 59(e) relief

may be granted).

             Accordingly,       we   affirm      the     district    court’s     orders.

We    dispense   with    oral    argument        because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




       *
       McKenzie did raise a specific objection to the magistrate
judge’s jurisdiction over his case, but he does not press this
issue on appeal.



                                            3